—Judgment unanimously affirmed. Memorandum: Supreme Court properly advised defendant of the consequences of his plea of guilty to the reduced charge of robbery in the second degree (Penal Law § 160.10), and defendant entered a knowing, voluntary and intelligent plea of guilty (see, People v Murray, 207 AD2d 999, 1000, lv denied 84 NY2d 1014). The court did not abuse its discretion in denying defendant’s motion to withdraw the plea. The court provided defendant a reasonable opportunity, through counsel, to advance his claims in support of the motion (see, People v Frederick, 45 NY2d 520, 525; People v Murray, supra, at 999-1000). Because defendant moved to withdraw the plea prior to sentencing (see, CPL 220.60 [3]), his contention concerning the adequacy of the plea allocution is preserved for our review (see, People v Lopez, 71 NY2d 662, 665). However, defendant pleaded guilty to a reduced charge, and thus no factual colloquy was required (see, People v Zimmerman, 219 AD2d 848, lv denied 88 NY2d 856; People v Tirado, *1045214 AD2d 1044, 1044-1045). Finally, we reject the contention that defendant was denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). “In the context of a guilty plea, a defendant has been afforded meaningful representation when he receives an advantageous plea and nothing in the record casts doubt on the apparent effectiveness of counsel” (People v Ford, 86 NY2d 397, 404). (Appeal from Judgment of Supreme Court, Herkimer County, Kirk, J. — Robbery, 2nd Degree.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Balio, JJ.